Citation Nr: 0011838	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post partial medial meniscectomy and anterior cruciate 
ligament graft, right knee.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1993.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran also initiated an appeal on a lung condition, but 
he withdrew that claim through oral testimony during his June 
1999 RO hearing.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has minor limitation of motion of the right 
knee, he has some pain on prolonged standing, but there is 
not more than slight recurrent subluxation or lateral 
instability, and there is no evidence of arthritis.

3.  The veteran has not presented competent medical evidence 
that his psychiatric condition is etiologically related to 
his active military service.

4.  The veteran has not presented competent medical evidence 
that his GERD is etiologically related to his active military 
service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post partial medial meniscectomy and anterior cruciate 
ligament graft, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.45, 4.50, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for GERD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee disorder

The veteran testified at his June 1999 RO hearing that he has 
undergone five operations consisting of three arthroscopic 
surgeries and two open surgeries on his right knee.  He 
stated that he wanted to be a career truck driver in the 
military, but he was separated from service because of the 
knee.  He has also reported that he had to quit his post-
service truck driving job because his knee hurt too much, and 
now he works at a more sedentary job as a machinist.

As a preliminary matter, the Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In other words, the Board finds that the veteran has 
presented a claim that is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to his claim.  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991). 

The record in this case reflects that the veteran injured his 
knee while serving in Southwest Asia during the Persian Gulf 
War.  He had a partial meniscectomy in December 1990, and a 
knee reconstruction in May 1991.  Outpatient treatment 
records from the VA Medical Center Spokane between September 
1993 and July 1999 note that the veteran had a right knee 
disorder, but none of the records include a physical 
examination of the knee.  The treatment records do show that 
the veteran wore a knee brace, as needed, and the June 1999 
RO hearing transcript reflects that the veteran needed a knee 
brace.

At a VA examination in September 1995, the veteran's right 
knee had a range of motion of 130 degrees.  There were no 
signs of instability of the knee by Lachman's and anterior 
and posterior drawer tests.  The veteran complained of 
diffuse deep pain, but the examiner stated that she felt no 
areas of tenderness.  She also noted that there were two 
scars, one below the right knee anteromedially and the other 
over the lower part of the femur laterally in continuity with 
the knee joint region, along with arthroscopic scars.  The 
joint, however, did not appear swollen.

At a VA examination in July 1999, the veteran reported that 
his knee swelled when he was on his feet for prolonged 
periods of time, and that he had knee pain, which he rated as 
a five out of ten.  The pain decreased when he was not on his 
feet.  Physical examination of the right knee revealed that 
there was no effusion by milking and ballottement techniques.  
However, the veteran had some tenderness infrapatellar and on 
the medial and lateral joint lines.  The medial and lateral 
collaterals were without laxity to stress testing both 
straight and in mild flexion.  The veteran had negative 
McMurray's sign and a negative drawer sign.  He did have 
crepitus and grating with range of motion.  Range of motion 
of the right knee was flexion from zero to 128 degrees; 
extension was to minus five degrees of full extension.  The 
examiner noted that the veteran had well-healed surgical 
incisions on the lateral aspect of the distal thigh, 12 
centimeters in length and four millimeters in width.  An X-
ray of the right knee taken in July 1999 showed that there 
was no fracture, dislocation, or effusion, and the joint 
spaces were preserved.  The examiner's impression was prior 
anterior cruciate ligament repair.

The medical evidence indicates that the veteran does not have 
moderate recurrent subluxation or lateral instability.  
Rather, the VA examiner in September 1995 specifically stated 
that there were no signs of instability of the right knee by 
Lachman's and anterior and posterior drawer tests.  Moreover, 
the examiner in July 1999 did not state that there was 
recurrent subluxation or lateral instability; instead, the 
examiner reported that the veteran had negative McMurray's 
sign and negative drawer sign.  None of the other competent 
medical evidence of record indicates that the veteran has 
either moderate subluxation or lateral instability.  Thus, 
there is no basis for an increased evaluation with 
consideration of the provisions of DC 5257.  See 38 C.F.R. 
§ 4.71a.

Although DC 5260 allows for a 20 percent evaluation if 
flexion is limited to 30 degrees, the veteran had the ability 
to flex up to 130 degrees during the September 1995 
examination, and he could flex from zero to 128 degrees as of 
July 1999.  Under DC 5261, which provides for a 20 percent 
evaluation when extension of the leg is limited to 15 
degrees, the medical evidence does not show that the veteran 
would be entitled to an increased rating.  Although the 
September 1995 VA examination report reflects only the range 
of flexion of the knee, and does not address extension, the 
VA examination report of July 1999 shows that the veteran's 
extension was limited by five degrees at that time.  The 
veteran is therefore entitled to only a zero percent rating 
under DC 5261 for the limitation of extension of the right 
knee.  

As noted, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra.  
The veteran has complained of constant pain that limits his 
daily activities.  When examined by the VA on two occasions, 
the veteran's range of motion has been described as nearly 
full, despite the complaints of pain made during his June 
1999 RO hearing.  However, these complaints have not been 
shown to objectively result in additional functional 
impairment on examination.  Although the Board does find 
credible the assertion that the veteran's right knee disorder 
is painful and that such pain may result in some additional 
functional impairment other than that shown on examination, 
these complaints coupled with the objective findings of full 
range of motion shown on repeat examination are still 
indicative of no more than slight functional impairment due 
to pain or any other factor.  Thus, no more than a 10 percent 
evaluation is warranted.

With regard to whether the veteran is entitled to a separate 
evaluation for arthritis in the right knee, the Board notes 
that the July 1999 X-ray reflected that there was no 
fracture, dislocation, or effusion, and the joint spaces were 
preserved.  Moreover, there was no indication of arthritis as 
shown by the X-ray.  The VA examination reports of September 
1995 and July 1999 likewise do not reflect the presence of 
arthritis.  Thus, a separate evaluation based on findings of 
arthritis and instability is not in order in this case.  See 
38 C.F.R. 4.71a, DCs 5003, 5010 (1999); see also VAOPGCPREC 
23-97 (July 1997).

The veteran is competent to report his symptoms; however, to 
the extent that he has described pain and functional 
impairment and the medical findings are essentially 
supportive of the complaints of pain and not necessarily of 
additional functional impairment due to such, the Board finds 
that the currently assigned 10 percent evaluation is 
appropriate.  Repeat VA examination has failed to provide 
objective evidence that corroborates or confirms the 
veteran's description of the degree of severity of his 
service-connected right knee disorder.  In view thereof, the 
Board attaches far greater probative weight to the objective 
medical findings in this case, and an evaluation in excess of 
10 percent for the veteran's left knee disorder is not 
warranted.

With regard to the scars on the lateral aspect of the distal 
thigh and the lower part of the femur, the veteran has not 
reported pain or functional loss due to the scars.  The Board 
notes that under DC 7804, a 10 percent rating is warranted 
for scars that are superficial, tender and painful on 
objective demonstration.  To be assigned a higher rating for 
scars that are not the result of a burn, the evidence must 
establish that the scars either severely disfigure the head, 
face or neck, or cause functional limitation of the part 
affected.  38 C.F.R. § 4.118, DCs 7800, 7804, 7805.  The 
medical evidence shows that the scars are not tender and 
painful on objective demonstration and there is no evidence 
of limitation of function of the knee due to scarring.  Thus, 
these codes do not provide a basis for a higher evaluation.  

This 10 percent disability rating according to the Rating 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  The veteran has stated 
that he cannot work in his profession as a truck driver 
because of his right knee disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  See 38 C.F.R. 
§ 3.321 (b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
right knee.  The record does not establish a basis to support 
a higher rating under the Rating Schedule.  Additionally, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for right knee 
disability.  Although the veteran has reported that his right 
knee disability has markedly interfered with his employment, 
he has presented no objective corroborating evidence.  The 
record does not show that his right knee disability has 
prevented or hindered any attempts to obtain gainful 
employment to a degree not contemplated by the Rating 
Schedule.  For the reasons noted above, the Board concludes 
that the impairment resulting from this disability is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted in this case.



A psychiatric disorder

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
threshold question is whether the claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Slater 
v. Brown, 9 Vet.App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1991)).  In other words, for a 
service-connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (1997), Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  While the credibility of the 
evidence is presumed in determining whether a claim is well 
grounded, competent medical evidence to the effect that the 
claim is plausible is required where the determinative issue 
involves medical causation.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet.App. at 506.  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps, 126 F.3d at 1468.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

At a VA examination in April 1993, the veteran denied having 
depression.  However, later medical records, including the 
treatment records from VAMC Spokane from September 1993 to 
July 1999, show that the veteran did, in fact, make a number 
of complaints concerning anxiety and other psychological 
issues.  A May 1995 medical note shows that the veteran was 
having sleep disturbance, possibly resulting from his long 
working hours and new baby.  The examiner questioned if he 
was masking depression, and he was told not to have any 
caffeine.

At a VA mental disorders examination in September 1995, the 
veteran said that he had no depressive feelings, but he had 
sleep deprivation and panic attacks when gridlocked in heavy 
traffic or when stressful events occurred.  The examiner 
diagnosed panic attacks without agoraphobia.  Although the 
veteran recounted some stressful incidents that occurred 
during his active service and in Southwest Asia, the examiner 
did not express an opinion that there was any etiological 
relationship between any current disorder and the veteran's 
active service.

A psychiatric referral form dated in February 1996 reflects 
that although the veteran denied depression, he endorsed 
feelings of guilt, hopelessness, worthlessness, sleep 
disturbance, changes in appetite, chronic fatigue, and anger.  
The examiner wanted to rule out major depression and panic 
attacks, but no opinion was offered concerning any nexus 
between a current diagnosis and the veteran's active service.

An outpatient psychological evaluation of January 1998 shows 
that the veteran had major depressive disorder on Axis I and 
a schizoid personality disorder on Axis II.  The veteran 
complained of anger, insomnia, anxiety, and avoidance of 
crowds.  The report also records a personal stressor 
occurring in his life, whereby his ex-fiancée married his 
best friend.  However, the evaluation does not refer to any 
possible relationship between the veteran's service and any 
current diagnosis.  Other outpatient treatment records from 
VAMC Spokane reflect similar complaints, but again, there is 
no indication of a connection contained within the treatment 
records of a nexus between the veteran's service and any 
current psychiatric condition.

In connection with the veteran's claim of entitlement to 
service connection for a psychiatric disorder, the RO 
scheduled the veteran for a mental disorders examination in 
July 1999.  The examiner diagnosed dysthymic disorder on Axis 
I and personality disorder with dependent and avoidant 
features on Axis II.  The examiner stated that the veteran's 
"personality disorder is primary and the axis I 
symptomatology is a result of the axis II personality 
disorder.  It is not at all clear that either condition had 
its genesis during his military career."

In light of the above medical evidence, the Board concludes 
that there is clear evidence that the veteran currently has a 
psychiatric disorder.  However, there has been no competent 
medical evidence presented of a nexus between his psychiatric 
disorder and the veteran's period of active service.  In this 
regard, the Board considers the examiner's opinion in July 
1999 to be strong evidence that service connection for a 
psychiatric disorder should not be granted on two separate 
levels.  First, VA regulations preclude service connection 
for personality disorders (Axis II) because they are 
considered congenital and they exist regardless of active 
military service.  The examiner has indicated that the 
veteran's Axis I diagnosis is the result of his personality 
disorder.  Second, the examiner has specifically indicated 
that, in his opinion, no firm judgment could be made 
concerning an etiological relationship between a psychiatric 
disorder and active military service.  Significantly, the 
record does not, in fact, contain a competent medical opinion 
of such a relationship.  The veteran, as stated above, has 
the burden of establishing a well-grounded claim.  See 
38 U.S.C.A. § 5107(a).  Although he believes that there is an 
etiological relationship, as a layperson, he is not qualified 
to offer an opinion on a question that requires a medical 
determination.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Thus, considering the lack of competent 
medical evidence showing such a relationship, the Board 
concludes that the veteran's claim is not well grounded.


Gastroesophageal reflux disease

Medical evidence indicates that the veteran currently has 
gastroesophageal reflux disease (GERD).  According to a 
November 1999 VA examination report, the veteran had nausea 
and vomiting in the morning, as well as stomach cramps, 
heartburn, and nausea about three or four times per day.  The 
examiner diagnosed GERD with development of Barrett's 
esophagitis.  During a VA examination in July 1999, the 
veteran had stated that he had undergone recent surgery for 
stomach problems, and he had missed about 50 days of work 
because of gastrointestinal problems.

Although the veteran testified in June 1999 that he began 
throwing up and having stomach problems while he was in 
Southwest Asia, a careful review of his service medical 
records shows no evidence that he complained of or received 
treatment for any stomach condition.  The Board, however, 
notes that the veteran's assertions are considered credible 
for the purposes of a well-grounded analysis.

Nonetheless, the veteran has not presented competent medical 
evidence of an etiological relationship between GERD and his 
active service.  Although the veteran believes that there is 
such a relationship, as stated in the section above, he is 
not medically qualified to make such a determination.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  
Inasmuch as there has been no competent medical evidence that 
the veteran's GERD is etiologically related to service, and 
that there was no diagnosis made of GERD during active 
service, the veteran has failed to establish a well-grounded 
claim for service connection.

The veteran and his representative have documented their 
belief that GERD should be service connected based of the 
presumptive provision of 38 C.F.R. § 3.309, which provides 
that service connection be granted for certain chronic 
diseases if they become manifest within one year to a 
compensable degree.  However, the Board notes that GERD is 
not one of the codified diseases of 38 C.F.R. § 3.309; 
moreover, there is no indication that GERD was compensable to 
at least 10 percent as of one year from his separation from 
active duty.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection regarding a psychiatric disorder and GERD, the VA 
is under no duty to assist him in developing the facts 
pertinent to those claims.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the claims well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims and to 
explain why the current attempts fail.


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for status post partial medial meniscectomy and anterior 
cruciate ligament graft, right knee, is denied.

A well-grounded claim having not been submitted, service 
connection for a psychiatric disorder is denied.

A well-grounded claim having not been submitted, service 
connection for GERD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

